Case 19-11626-LSS   Doc 1039-2   Filed 02/24/20   Page 1 of 29




              EXHIBIT A
                    Case 19-11626-LSS   Doc 1039-2      Filed 02/24/20    Page 2 of 29


                                Pachulski Stang Ziehl & Jones LLP
                                         919 North Market Street
                                               17th Floor
                                          Wilmington, DE 19801
                                                                         February 18,2020
John McShane                                                             Invoice   124326

Philadelphia Energy Solutions                                            Client    70753
1735 Market Street 11th floor                                            Matter    00001
Philadelphia ,PA 19103                                                             LDJ


RE; Debtor Representation




          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH               11/30/2019

                 FEES                                                     $92,929.00

                 EXPENSES                                                  $2,846.60

                 TOTAL CURRENT CHARGES                                    $95,775.60

                 BALANCE FORWARD                                         $577,628.31

                 LAST PAYMENT                                            $380,663.03

                 TOTAL BALANCE DUE                                       $292,740.88
                    Case 19-11626-LSS   Doc 1039-2     Filed 02/24/20      Page 3 of 29


Pachiilski Stang Ziehl & Jones LLP                                               Page:     2
Philadelphia Energy Solutions                                                    Invoice 124326

70753   -00001                                                                   February 18, 2020




  Summary of Services bv Professional
  ID         Name                          Title                   Rate            Hours              Amount

                                                                                   0.10              $109.50
 AJK         Komfeld, Alan J.              Partner               1095.00

 ARP                                       Case Man. Asst.        325.00            5.10           $1,657.50
            Paul, Andrea R.
                                           Partner                895.00           17.40          $15,573.00
 JEO         O'Neill, James E.
                                                                                   0.40              $158.00
 KKY         Yee, Karina K.                Paralegal              395.00

                                                                                    1.40             $455.00
 KSN         Neil, Karen S.                Case Man. Asst.        325.00

                                           Partner               1245.00          29.00           $36,105.00
 LDJ         Jones, Laura Davis
                                                                  395.00          23.10            $9,124.50
 PEC         Cuniff, Patricia E.           Paralegal
                                           Counsel                695.00           39.20          $27,244.00
 PJK         Keane, Peter J.
                                                                  325.00            7.70           $2,502.50
 SLP         Pitman, L. Sheryle            Case Man. Asst.

                                                                                 123.40            $92,929.00
                   Case 19-11626-LSS             Doc 1039-2   Filed 02/24/20   Page 4 of 29


Pachulski Stang Ziehl & Jones LLP                                                        Page:    3
Philadelphia Energy Solutions                                                            Invoice 124326
70753   -00001                                                                           February 18, 2020


 Summary of Services by Task Code

  Task Code         Description                                                 Hours                         Amount


 AD                 Asset Disposition [B130]                                      8,30                       $7,483.50

BL                  Bankruptcy Litigation [L430]                                 59,00                    $47,206.00

 CA                 Case Administration [B110]                                   18.50                       $6,712.50

 CO                 Claims Admin/Objections[B310]                                 4.00                       $3,990.00

 CPO                Comp, of Prof./Others                                         4.50                       $2,807.50

EB                  Employee Benefit/Pension-B220                                 8.60                       $6,572,00

EC                  Executory Contracts [B185]                                    0.40                        $158,00


FF                  Financial Filings [B110]                                      1.50                       $1,087.50

 FN                 Financing [B230]                                              3,70                       $2,901.50

 MC                 Meeting of Creditors [B150]                                   1.70                       $1,236.50

PD                  Plan & Disclosure Stmt.[B320]                                11.00                    $11,315.00

 RPO                Ret. of Prof/Other                                            1,10                        $694.50


SL                  Stay Litigation [B140]                                        1.10                        $764.50

                                                                                123.40                    $92,929.00
                     Case 19-11626-LSS   Doc 1039-2   Filed 02/24/20   Page 5 of 29


Pachulski Stang Ziehl & Jones LLP                                            Page:    4
Philadelphia Energy Solutions                                                Invoice 124326
70753   -00001                                                               February 18, 2020



  Summary of Expenses
  Description                                                                                     Amount

                                                                                           $550.50
Delivery/Courier Service
Pacer - Court Research                                                                     $490.00

                                                                                           $343.40
Reproduction Expense [E101]
Reproduction/ Scan Copy                                                                   $1,358.30
                                                                                           $104.40
Transcript [El 16]
                                                                                          $2,846.60
                       Case 19-11626-LSS            Doc 1039-2         Filed 02/24/20        Page 6 of 29


Pachulski Stang Ziehl & Jones LLP                                                                      Page:       5

Philadelphia Energy Solutions                                                                          Invoice 124326

70753   -00001                                                                                         February 18,2020


                                                                                               Hours             Rate      Amount


  Asset Disposition [B130]
 11/07/2019    LDJ       AD     Review USX objection to bidding procedures                      0.20       1245.00         $249.00

 11/07/2019    LDJ       AD     Review City of Philadelphia objection                           0.20       1245.00         $249.00

 11/11/2019    PJK       AD     Emails and calls with co-counsel re bid pro reply               0.30        695.00         $208.50

 11/11/2019    PJK       AD     Emails with co-counsel re de minimis asset                      0.20        695.00         $139.00
                                procedures

 11/12/2019    PJK       AD     Draft notice re revised bid pro order, emails with              0.40        695.00         $278.00
                                cocounsel re same

 11/13/2019    LDJ       AD     Review bid procedures reply                                     0.30       1245.00         $373.50

 11/13/2019    PJK       AD     Emails with cocounsel re bid pro reply, attention to            0.50           695.00      $347.50
                                issues re same, update draft motion re late reply

 11/13/2019    PJK       AD         Emails with S Kaufman re bid pro order                      0.20           695.00      $139.00

 11/13/2019    PJK       AD         Review reply re bid procedures, emails with T               0.30           695.00      $208.50
                                    Pullen re filing of same, emails with cocounsel re
                                    same



 11/13/2019    PJK       AD         Finalize motion re late reply, emails with D Potts re       0.30           695.00      $208.50
                                    filing/service of same

 11/13/2019    PJK       AD         Edits to notice re revised bid pro order, review same,      0.60           695.00      $417.00
                                    coordinate filing of same, emails with cocounsel and
                                    D Potts re filing/service of same

 11/15/2019    LDJ       AD         Review sale issues, precedent                               2.00       1245.00        $2,490.00

 11/25/2019    LDJ       AD         Review motion to approve procedures for de                  0.40       1245.00         $498.00
                                    minimis asset transactions

 11/25/2019    PEC       AD         Drat Notice of Motion to Approve DeMinimis Asset             0.50          395.00      $197.50
                                    Sale Procedures (.3); Prepare for filing and service
                                (.2)

 1 1/25/2019     JEO     AD         Review and finalize Motion to Approve Procedures             0.80          895.00      $716.00
                                    for De Minimis Asset Transactions and
                                    Abandomnent of De Minimis Assets

 11/25/2019      PJK     AD         Review de minimis procedures motion, emails with             0.40          695.00      $278.00
                                    James E. O'Neill and P Cuniff re same

  11/25/2019     PJK     AD         Review docket and de minimis procedures and                  0.50          695.00      $347.50
                                    notice, review notice of withdrawal, revise same,
                                    emails with James E. O'Neill and T Pullen re filing
                                    of notice and revised motion with con-ected date,
                                    coordinate same
                       Case 19-11626-LSS            Doc 1039-2         Filed 02/24/20       Page 7 of 29


Pachulski Stang Ziehl & Jones LLP                                                                     Page:       6
Philadelphia Energy Solutions                                                                         Invoice 124326

70753   -00001                                                                                        February 18, 2020


                                                                                              Hours              Rate      Amount


 11/26/2019    PJK       AD     Emails from Oracle and M Fagen re procedures                   0.20        695.00          $139.00
                                motion comments

                                                                                               8.30                       $7,483.50


  Bankruptcy Litigation [L430]
 11/01/2019    LDJ       BL     Review work in process, scheduling                             0.70       1245.00          $871.50

 11/01/2019    PEC       BL     Draft Certificate of No Objection Regarding Motion             0.40           395.00       $158.00
                                to Extend Removal Deadlines (.2); Prepare for filing
                                and service (.2)

 11/01/2019    PEC       BL     Prepare Omnibus Response to ICBC and                           0.30           395.00       $118.50
                                Committee's Motions for Summary Judgment for
                                filing and service

 11/01/2019    PEC       BL         Revise and review Notice of Agenda for 11/6/19             0.40           395.00       $158.00
                                    Hearing

 11/01/2019    PJK       BL         Emails with co-counsel re MSJ opposition for               0.30           695.00       $208.50
                                    ICBCS adversary

 11/01/2019    PJK       BL         Emails with co-counsel re CNOs for pending matters         0.20           695.00       $139.00


 11/01/2019    PJK       BL         Finalize orders for CNO matters, finalize CNOs,            0.40           695.00       $278.00
                                    emails with P Cuniff re same

 11/01/2019    PJK       BL         Emails with co-counsel re final version of MSJ for         0.50           695.00       $347.50

                                    filing, review final version emails with P Cuniff re
                                    same



 11/01/2019    PJK       BL         Review critical dates memo                                  0.20          695.00        $139.00


 11/04/2019      LDJ     BL         Review matters scheduled for 11/6 hearing                   0.20      1245.00           $249.00

                                                                                                0.30          395.00        $118.50
 11/04/2019      PEC     BL         Prepare 11/6/19 Agenda for filing and service

 11/04/2019      PEC     BL         Review 11/6/19 Hearing Binders                              0.30          395.00        $118.50

                                                                                                0.40          395.00        $158.00
 11/04/2019      PEC     BL         Draft Amended Agenda canceling 11/6/19 Hearing
                                    (.2); Prepare for filing and service (.2)
                                                                                                0.30          695.00        $208.50
  11/04/2019     PJK     BL         Update 11/6 agenda, emails to cocounsel and KG
                                    chambers re hearing

  11/04/2019     PJK     BL         Further edits to 11/6 agenda, emails with P Cuniff re       0.20          695.00        $139.00
                                    same



  11/04/2019     PJK     BL         Emails with KG chambers re 11/6 hearing status,             0.30          695.00        $208.50
                                    review docketed orders, emails with cocounsel re
                                    same
                       Case 19-11626-LSS           Doc 1039-2         Filed 02/24/20      Page 8 of 29


Pachulski Slang Ziehl & Jones LLP                                                                   Page:       7

Philadelphia Energy Solutions                                                                       Invoice 124326

70753   -00001                                                                                      February 18, 2020


                                                                                            Hours              Rate      Amount


 11/04/2019    PJK       BL     Review critical dates memo                                   0.20        695.00          $139.00

 11/05/2019    PEC       BL     Draft Notice of Agenda for 11/14/19 Hearing                  1.10        395.00          $434.50

 11/05/2019    PEC       BL     Revise and review Notice of Agenda for 11/14/19              0.40           395.00       $158.00
                                Hearing

 11/05/2019    JEO       BL     Email to co-counsel team re USA Ellen Slights call           0.30           895.00       $268.50
                                re Sunoco Motion to Cancel Bond.

 11/05/2019    JEO       BL     Review status of pending matters                             0.60           895.00       $537.00

 11/07/2019    PEC       BL         Revise and review Notice of Agenda for 11/14/19          0.80           395.00       $316.00
                                    Hearing

 11/07/2019    PJK       BL         Review critical dates memo                               0.20           695.00       $139.00

 11/07/2019    PJK       BL         Email from Norfolk counsel re status, review             0.30           695.00       $208.50
                                    information re same, email to cocounsel re same

 11/08/2019    PEC       BL         Revise and review Notice of agenda for 11/14/19          0.40           395.00       $158.00
                                    Hearing

 11/08/2019    ARP       BL         Prepare hearing notebook for hearing on 11/14/2019.      3.20           325.00      $1,040.00

 11/08/2019    PJK       BL         Research re motions for final decree and final           0.50           695.00       $347.50
                                    reports, emails with LDJ re same, call with LDJ re
                                    same



 11/08/2019    PJK       BL         Review critical dates memo                               0.20           695.00       $139.00


 11/11/2019    LDJ       BL         Review matters scheduled for 11/14 hearing               0.30       1245.00          $373.50


 11/11/2019    PEC       BL         Revise and review Notice of Agenda for 11/14/19           0.40          395.00       $158.00
                                    Hearing
                                                                                              0.50          325.00       $162.50
 11/11/2019      ARP     BL         Prepare hearing notebook for hearing on 11/14/2019.
 11/11/2019    PJK       BL         Emails with P Cuniff re 11/14 agenda, review and          0.60          695.00       $417.00
                                    edit same, emails with co-counsel re draft agenda,
                                    attention to issues re same, edits to agenda
                                                                                              1.50       1245.00        $1,867.50
  11/12/2019     LDJ     BL         Preparation for 11/14 hearing

  11/12/2019     LDJ     BL         Review work in process, scheduling                        0.70       1245.00         $871.50

  11/12/2019     PEC     BL         Revise and review Notice of Agenda for 11/14/19           0.40          395.00        $158.00
                                    Hearing

  11/12/2019     PEC     BL         Prepare Notice of Agenda for 11/14/19 Hearing for         0.30          395.00        $118.50
                                    filing and service

  11/12/2019     PEC     BL         Review 11/14/19 Hearing Binders                           0.30          395.00        $118.50
                       Case 19-11626-LSS            Doc 1039-2         Filed 02/24/20        Page 9 of 29


Pachulski Stang Ziehl & Jones LLP                                                                      Page:
Philadelphia Energy Solutions                                                                          Invoice 124326

70753   -00001                                                                                         February 18, 2020


                                                                                               Hours             Rate       Amount


 11/12/2019    JEO       BL     Review status of matters scheduled for 11/14                    0.60        895.00          $537,00
                                hearing and review agenda draft

 11/12/2019   PJK        BL     Review 11/14 agenda, emails with cocounsel and P                0.30        695.00          $208.50
                                Cuniff re same

 11/12/2019    PJK       BL     Draft motion re late reply, emails with cocounsel re            0.50        695.00          $347.50
                                same, finalize 11/14 agenda, emails with P Cuniff re
                                same



 11/13/2019    LDJ       BL     Preparation for 11/14 hearing                                   2.50       1245.00         $3,112.50

 11/13/2019    JEO       BL     Emails with PSZ&J team re planning for 11/14                    0.40           895.00       $358,00
                                hearing

 11/13/2019    PJK       BL     Emails with cocounsel re powerpoint for 11/14,                  0.50           695.00       $347.50
                                emails with KG chambers and court IT staff re
                                testing, emails with PSZ&J team re same, coordinate
                                issues re powerpoint

 11/13/2019    PJK       BL         Emails with LDJ and JEO re 11/14 hearing coverage           0.40           695.00       $278.00

 11/13/2019    PJK       BL     Prep orders and documents for 11/14 hearing, emails             0.80           695.00       $556.00
                                    with cocounsel re same

 11/13/2019    PJK       BL         Review and revise amended 11/14 agenda, circulate           0.30           695.00       $208.50
                                    same



 11/13/2019    PJK       BL         Various emails with copy center re prep and printing        0.80           695.00       $556.00
                                    of documents for hearing on 11/14 and additional
                                    late night filings for printing, prepare documents for
                                    printing

 11/13/2019    PJK       BL         Various emails with Omni re service of late night           0,30           695.00       $208.50
                                    filings

 11/14/2019    LDJ       BL         Final preparation for 11/14 hearing                          1,00      1245.00         $1,245.00

 11/14/2019      LDJ     BL         Review work in process, scheduling                           0.30      1245.00           $373.50


 11/14/2019    PEC       BL         Coordinate and review updates to 11/14/19 Hearing            1.10          395.00        $434.50
                                    Binders and prepare for hearing
                                                                                                 2.80          895.00      $2,506,00
 11/14/2019      JEO     BL         Prepare for and attend omnibus hearing
 11/14/2019      SLP     BL         Continued preparation of binder for 11-14-19                 0.60          325,00        $195.00
                                    hearing

 11/14/2019      ARP     BL         Prepare hearing notebook for hearing on 11/14/2019.          1.40          325.00        $455.00

 11/14/2019      PJK     BL         Prep for 11/14 hearing                                       1.30          695.00        $903,50

 11/14/2019      PJK     BL         Emails with co-counsel and KG chambers re hearing            0.40          695.00        $278.00
                     Case 19-11626-LSS                Doc 1039-2       Filed 02/24/20      Page 10 of 29


Pachulski Slang Ziehl & Jones LLP                                                                    Page;      9
Philadelphia Energy Solutions                                                                        Invoice 124326

70753   -00001                                                                                       February 18, 2020


                                                                                             Hours             Rate       Amount

                                dates

 11/14/2019    PJK     BL       Emails with P Cuniff and co-counsel re transcript             0.20        695.00          $139.00

 11/14/2019    PJK     BL       Attend 11/14 hearing                                          2.00        695.00         $1,390.00

 11/15/2019    LDJ     BL       Correspondence with Peter Keane re: scheduling                0.20       1245.00          $249.00

 11/15/2019    PJK     BL       Finalize notice of rescheduled hearing, emails with           0.30        695.00          $208.50
                                T Pullen re filing/service of same

 11/17/2019    LDJ     BL       Review work in process, scheduling                            0.40       1245.00          $498.00

 11/18/2019    AJK     BL           Review and respond to emails re litigation issue.         0.10       1095.00          $109.50

 11/18/2019    LDJ     BL       Correspondence with Patrick Venter re; insurance               0.30      1245.00          $373.50
                                adversary

 11/18/2019    LDJ     BL           Review insurance adversary documents                       1.50      1245.00         $1,867.50

 11/18/2019    PJK     BL           Review critical dates memo                                 0.20          695.00       $139.00


 11/18/2019    PJK     BL           Attention to various hearing scheduling issues,            0.40          695.00       $278.00
                                    emails with cocounsel re same

 11/18/2019    PJK     BL           Emails with cocounsel and email to KG chambers re          0.20          695.00       $139.00
                                    hearing dates

 11/19/2019    PJK     BL           Emails with cocounsel and KG chambers re hearing           0.30          695.00        $208.50
                                    dates


 11/19/2019    PJK      BL          Emails with Sunoco re adjournment of hearing,              0.20          695.00        $139.00
                                    emails with cocounsel re same

 11/20/2019      JEO    BL          Emails with co-counsel re motions to be filed              0.70          895.00        $626.50


 11/21/2019      JEO    BL          Finalize stipulation and certification of counsel re       0.60          895.00        $537.00
                                    Murex matter


 11/21/2019      PJK    BL          Telephone calls and emails with KG chambers,               0.40          695.00        $278.00
                                    emails with PSZ&J team and co-counsel re hearing
                                    dates

 11/21/2019      PJK    BL          Emails with James E. O'Neill re Murex stipulation,         0.30          695.00        $208.50
                                    review same

  11/21/2019     PJK    BL          Additional emails with co-counsel re hearing date          0.20          695.00        $139.00
                                    change

  11/21/2019     PJK    BL          Review motion to modify local rules, emails with           0.40          695.00        $278.00
                                    co-counsel re same

  11/21/2019     PJK    BL          Emails with P Cuniff re notice for motion to modify,       0.20          695.00        $139.00
                                    edits to notice
                     Case 19-11626-LSS               Doc 1039-2       Filed 02/24/20      Page 11 of 29


Pachulski Slang Ziehl & Jones LLP                                                                   Page:      10

Philadelphia Energy Solutions                                                                       Invoice 124326

70753   -00001                                                                                      February 18, 2020


                                                                                            Hours              Rate      Amount


 11/22/2019    LDJ     BL       Review draft reply re; motion for judgment on                0.70       1245.00          $871.50
                                pleadings

 11/22/2019    LDJ     BL       Review work in process, scheduling                           0.40       1245.00          $498.00


 11/22/2019    PEC     BL       [PES V. ICBC Adv. No. 19-50282] Prepare                      0.40           395.00       $158.00
                                Plaintiffs' Reply in Support of Motion for Judgment
                                on the Pleadings for filing and service

 11/22/2019    JEO     BL           Review and finalize Motion to Approve Procedures          1.10          895.00       $984.50
                                for De Minimis Settlements

 11/22/2019    JEO     BL           Review and finalize Plaintiffs' Reply In Support of       1.30          895.00      $1,163.50
                                    their Motion for Judgment on the Pleadings re PES
                                    Holdings, LLC, et al. et al v. ICBC Standard Bank
                                    PLC et al


 11/22/2019    JEO     BL           Review email from court re Murex Stipulation              0.40          895.00       $358.00


 11/22/2019    JEO     BL           Review entered Murex Stipulation                          0.20          895.00       $179.00


 11/22/2019    JEO     BL           Emails with Matt Fagen re hearing dates for               0.60          895.00       $537.00
                                    Insurance Adversary Proceeding

 11/22/2019    PJK     BL           Review final reply re ICBCS adversary, emails with        0.30          695.00       $208.50
                                    James E. O'Neill re same

 11/22/2019    PJK     BL           Emails from James E. O'Neill and co-counsel re            0.30          695.00       $208.50
                                    motion to modify local rules
                                                                                              0.70      1245.00          $871.50
 11/23/2019      LDJ    BL          Review ICBC reply memo

 11/23/2019      LDJ    BL          Review Committee reply brief in support of                0.80      1245.00          $996.00
                                    summary judgment motion

 11/23/2019      LDJ    BL          Review Debtors' reply brief in support of sunnnary        0.50      1245.00           $622.50

                                    judgment motion
                                                                                              0.60          895.00        $537.00
  11/23/2019     JEO    BL          Follow up emails with Allison Weinehose re
                                    motions filed on 11/22

  11/23/2019     PJK    BL          Emails from James E. O'Neill and co-counsel re            0.20          695.00        $139.00
                                    docket filings
                                                                                              0.50          395.00        $197.50
  11/25/2019     PEC    BL          [PES V. ICBC Adv. No. 18-50282] Draft Notice of
                                    Hearing on Oral Argument Regarding ICBC and
                                    Committee's Motions to Dismiss and Debtors'
                                    Motion for Judgment on the Pleadings
                                                                                              0.50          895.00        $447.50
  11/25/2019     JEO    BL          Review pending matters

  11/25/2019     PJK    BL          Emails with co-counsel re notice of eompletion of         0.30          695.00        $208.50
                                    briefing, discuss with P Cuniff
                       Case 19-11626-LSS           Doc 1039-2          Filed 02/24/20     Page 12 of 29


Pachulski Slang Ziehl & Jones LLP                                                                   Page:      11

Philadelphia Energy Solutions                                                                       Invoice 124326

70753   -00001                                                                                      February 18, 2020


                                                                                            Hours              Rate      Amount


 11/25/2019    PJK       BL     Emails from James E. O'Neill and co-counsel re               0.30        695.00          $208.50
                                argument dates for insurance adversary

 11/26/2019    PJK       BL     Emails with James E. O'Neill re KG chambers                  0.20           695.00       $139.00
                                inquiry re hearing dates

 11/26/2019    PJK       BL     Various emails from co-counsel and James E.                  0.30           695.00       $208.50
                                O'Neill re stipulation and COC for filing, review
                                same



 11/27/2019    LDJ       BL     Review ICSC complaint issues, precedent                      2.50       1245.00         $3,112.50

 11/27/2019    PEC       BL     Update Order Approving PFA Stipulation and Order             0.20           395.00        $79.00
                                (.1); Upload same to Court (.1)

 11/27/2019    PEC       BL     [PES V. ICBC Adv. No. 19-50282] Prepare Notice               0.30           395.00       $118.50
                                of Hearing on Oral Argument for filing and service

 11/27/2019    JEO       BL         Finalize hearing notice for Regarding Oral                0.80          895.00       $716.00
                                    Argument with Respect to (I) ICBC Standard Bank
                                    PLC's Motion for Summary Judgment,(II) the
                                    Official Cormnittee of Unsecured Creditors' Motion
                                    for Summary Judgment and (III) Plaintiffs' Motion
                                    for Judgment on the Pleadings on adversary
                                    19-50282 KG

 11/27/2019    PJK       BL         Emails with James E. O'Neill re hearing date issues       0.20          695.00       $139.00


 11/28/2019      LDJ     BL         Review work in process, scheduling                        0.40      1245.00           $498.00

                                                                                             59.00                    $47,206.00


  Case Administration [BllO]
                          CA                                                                  0.80          395.00        $316.00
 11/01/2019    PEC                  Update critical dates

  11/01/2019     SLP      CA        Maintain document control.                                0.40          325.00        $130,00


                 KSN      CA        Maintain document control.                                0.10          325.00         $32.50
  11/01/2019

                 KKY      CA        Review and revise critical dates                          0.10          395.00         $39.50
  11/04/2019

                          CA                                                                  0.20          395.00         $79.00
  11/04/2019     PEC                Update critical dates

  11/04/2019     SLP      CA        Maintain document control.                                0.10          325.00         $32.50


                 KSN      CA        Maintain document control.                                0.20          325.00         $65.00
  11/04/2019

                          CA                                                                  0.40          395,00        $158.00
  11/05/2019     PEC                Update critical dates

  11/05/2019     SLP      CA        Maintain document control.                                0.10          325.00         $32.50


                          CA        Maintain document control.                                0.10          325.00         $32.50
  11/05/2019     KSN
                     Case 19-11626-LSS             Doc 1039-2          Filed 02/24/20   Page 13 of 29


Pachulski Slang Ziehl & Jones LLP                                                                 Page:      12

Philadelphia Energy Solutions                                                                     Invoice 124326

70753   -00001                                                                                    February 18, 2020


                                                                                          Hours              Rate     Amount


 11/06/2019    PEC     CA       Update critical dates                                      0.40           395.00      $158.00

 11/06/2019    SLP     CA       Maintain document control (.2) receive multiple             1.60          325.00      $520.00
                                documents to organize (1.1) enter documents into
                                legal key(.3)

 11/07/2019    PEC     CA       Update critical dates                                      0.40           395.00      $158.00


 11/07/2019    SLP     CA           Maintain document control                              0.20           325.00       $65.00


 11/08/2019    PEC     CA           Update critical dates                                  0.80           395.00      $316.00

 11/08/2019    SLP     CA           Maintain document control.                             0.50           325.00      $162.50


 11/11/2019    PEC     CA           Update critical dates                                   0.40          395.00      $158.00


 11/11/2019    SLP     CA           Maintain document control.                              0.20          325.00       $65.00


 11/12/2019    KKY     CA           Review and revise critical dates (18-10122)             0.10          395.00       $39.50


 11/12/2019    PEC     CA           Update critical dates                                   0.40          395.00      $158.00


 11/12/2019    SLP     CA           Maintain document control.                              0.20          325.00       $65.00


 11/12/2019    KSN      CA          Maintain document control.                              0.20          325.00       $65.00


                        CA                                                                  0.50          395.00      $197.50
 11/13/2019    PEC                  Update critical dates

 11/13/2019    SLP      CA          Maintain document control.                              0.30          325.00       $97.50


                        CA                                                                  0.40          395.00      $158.00
 11/14/2019    PEC                  Update critical dates

 11/15/2019    PEC      CA          Update critical dates                                   0.80          395.00      $316.00

                        CA                                                                  0.60          395.00      $237.00
 11/18/2019      PEC                Update critical dates

 11/18/2019      SLP    CA          Maintain document control.                              0.40          325.00      $130.00


  11/19/2019     KKY    CA          Review and revise critical dates                        0.10          395.00       $39.50


                        CA                                                                  0.40          395.00      $158.00
  11/19/2019     PEC                Update critical dates

                        CA                                                                  0.40          395.00      $158.00
  11/20/2019     PEC                Update critical dates

  11/20/2019     SLP    CA          Maintain document control.                              0.50          325.00      $162.50


                 KSN    CA          Maintain document control.                              0.10          325.00       $32.50
  11/20/2019

                                                                                            0.50          395.00      $197.50
  11/21/2019     PEC    CA          Update critical dates

  11/21/2019     KSN    CA          Maintain document control.                              0.10          325.00       $32.50


                        CA                                                                  0.80          395.00      $316.00
  11/22/2019     PEC                Update critical dates

  11/22/2019     KSN    CA          Maintain document control.                              0.20          325.00       $65.00
                     Case 19-11626-LSS             Doc 1039-2        Filed 02/24/20       Page 14 of 29


Pachulski Stang Ziehl & Jones LLP                                                                    Page:      13

Philadelphia Energy Solutions                                                                        Invoice 124326
70753   -00001                                                                                       February 18, 2020


                                                                                            Flours              Rate      Amount


 11/25/2019   KKY      CA       Review and revise critical dates (18-10122)                  0.10         395,00           $39.50

 11/25/2019   PEC      CA       Update critical dates                                        0,60         395.00          $237.00

 11/25/2019   SLP      CA       Maintain document control.                                   0.90         325,00          $292.50

 11/25/2019   KSN      CA       Maintain document control.                                   0.20         325.00           $65.00

 11/26/2019   PEC      CA       Update critical dates                                        0.40         395.00          $158.00

 11/26/2019    SLP     CA       Maintain document control.                                   0.20            325.00        $65.00

 11/26/2019    KSN     CA       Maintain document control.                                   0.10            325.00        $32.50

 11/27/2019    PEC     CA       Update critical dates                                        0.40            395.00       $158,00

 11/27/2019    SLP     CA       Maintain document control (.2) receive multiple               1.20           325.00       $390.00
                                documents to organize (1.0)

 11/27/2019    SLP     CA       Maintain document control.                                    0.30           325.00        $97,50


 11/27/2019    KSN     CA           Maintain document control.                                0.10           325.00        $32.50

                                                                                             18.50                       $6,712.50


  Claims Admin/Objections[B310]
 11/01/2019    LDJ     CO           Respond to creditor inquiries                             0.30       1245.00          $373.50

 11/04/2019    PJK     CO           Research re claim objection procedures, emails with       0.70           695,00       $486.50
                                    LDJ and cocounsel re same

 11/13/2019    LDJ     CO           Respond to creditor inquiries                             0.20       1245.00          $249.00

 11/15/2019    LDJ     CO           Respond to creditor inquiries                             0.20       1245.00          $249.00

 11/18/2019    LDJ     CO           Review claims objections procedures                       0.40       1245.00          $498.00


 11/20/2019    PJK     CO           Review motion to waive local rules re claim               0.20           695.00       $139.00
                                    objections

 11/20/2019    PJK      CO          Emails with Kirkland re creditor inquiry                  0.20           695.00       $139.00

 11/22/2019    LDJ      CO          Respond to creditor inquiries                             0.20       1245.00          $249.00

 11/22/2019    JEO      CO          Review and finalize motion to Modify Local Rule           1.10           895.00       $984.50
                                    3007-1 re claim objections

 11/26/2019    LDJ      CO          Respond to creditor inquiries                             0.20       1245.00          $249.00

 11/27/2019      LDJ    CO          Respond to creditor inquiries                             0.30       1245.00          $373.50

                                                                                              4.00                       $3,990.00
                      Case 19-11626-LSS               Doc 1039-2        Filed 02/24/20      Page 15 of 29


                                                                                                      Page:      14
Pachiilski Slang Ziehl & Jones LLP
                                                                                                      Invoice 124326
Philadelphia Energy Solutions
70753   -00001                                                                                        February 18, 2020


                                                                                              Hours              Rate     Amount



  Comp, of Prof./Others
 11/05/2019     PJK     CPO      Review interim fee app exhibits, email to M Farley            0.30           695.00      $208.50
                                 re same



 11/06/2019     PEC     CPO      Draft Certificate of No Objection Regarding First             0.30           395.00      $118.50
                                 Monthly Fee Application of Mark Farley PC (.2);
                                 Prepare for filing and service (.1)

 11/06/2019     PJK     CPO          Emails with co-counsel re OCP report, attention to        0.30           695.00      $208.50
                                 issues re same


 11/06/2019     PJK     CPO          Emails with M Farley and P Cuniff re CNO on fee           0.20           695.00      $139.00

                                     app, review same and app

 11/07/2019     PEC     CPO          Draft Notice of Filing Second Monthly Fee                 0.20           395.00       $79.00

                                     Application of Marc L. Farley PC
                                                                                               0.30           695.00      $208.50
 11/07/2019     PJK     CPO          Review Farley 2nd fee app, emails with cocounsel re
                                     same, emails with P Cuniff re same
                                                                                                0.50          695.00      $347.50
 11/07/2019     PJK     CPO          Draft quarterly OCP report, email to cocounsel re
                                     same



                                     Revise and review Notice of Second Monthly Fee             0.30          395.00      $118.50
 1 1/08/2019    PEC     CPO
                                     Application of Mark L. Farley PC (.1); Prepare for
                                     filing and service (.2)
                                                                                                0.20          395.00       $79.00
  11/11/2019     PEC    CPO          Prepare First Quarterly Statement of Amounts Paid
                                     to Ordinary Course Professionals for the Quarter
                                     Ending September 30, 2019 for filing and service
                                     Emails with co-counsel re OCP report, review and           0.30          695.00      $208.50
  11/11/2019     PJK    CPO
                                     finalize same, emails with P Cuniff re same

                                     Draft Notice of Kirkland & Ellis LLP's September           0.20          395.00       $79.00
  11/19/2019     PEC     CPO
                                     2019 Monthly Fee Application
                                                                                                0.50          695.00      $347.50
  11/19/2019     PJK     CPO         Review K&E 2nd fee app, review and edit notice re
                                     same, emails with cocounsel re same, emails with P
                                     Cuniff and T Pullen re same

                                                                                                0.30          695.00      $208.50
  1 1/20/2019    PJK     CPO         Telephone calls and emails with M Farley re interim
                                     fee app issues
                                                                                                0.20          895.00      $179.00
  11/27/2019     JEO     CPO         Review Monthly Application for Compensation
                                     [Third] and Reimbursement of Expenses of Mark L.
                                     Farley, PC, as Workplace Safety and Incident
                                     Response Counsel for the Debtors and Debtors in
                                     Possession, for the period from October 1 to October
                                     31,2019
                    Case 19-11626-LSS             Doc 1039-2         Filed 02/24/20    Page 16 of 29


Pachulski Stang Ziehl & Jones LLP                                                                Page:      15

Philadelphia Energy Solutions                                                                    Invoice 124326
70753   -00001                                                                                   February 18,2020


                                                                                         Hours             Rate      Amount


 11/27/2019   PJK      CPO      Review Mark Farley 3rd fee app, edits to notice,           0.40       695.00         $278.00
                                emails with M Farley re same, emails with D Potts
                                and Omni re filing/service ofsame

                                                                                           4.50                     $2,807.50


  Employee Benefit/Pension-B220
 11/11/2019   PJK      EB       Emails with co-counsel re KEIP motion                      0.20       695.00         $139.00

 11/11/2019   PJK      EB       Draft notice re revised KERP order, emails with            0.50       695.00         $347.50
                                co-counsel re same

 11/11/2019   PJK      EB       Review KERP reply, emails with co-counsel re               0.60       695.00         $417.00
                                same, emails with D Potts re filing/service of same,
                                review updated reply for filing

 11/11/2019   LDJ      EB       Correspondence Allyson Weinhouse re; KEIP                  0.20      1245.00         $249.00

 11/11/2019   LDJ      EB       Review reply re: KERP motion                               0.30      1245.00         $373.50


 11/20/2019   PJK      EB           Draft motion to shorten re KEIP, emails with           0.70          695.00      $486.50
                                co-counsel re same


 11/20/2019   PJK      EB           Emails with P Cuniff, co-counsel, and Omni re          0.40          695.00      $278.00
                                    KEIP motion, attention to issues re same

 11/20/2019   PEC      EB           Draft Notice of KEIP Motion                            0.20          395.00       $79.00


 11/20/2019   JEO      EB           Review KEIP Motion                                     0.70          895.00      $626.50


 11/22/2019   PEC      EB           Revise and review Notice of Hearing Regarding          0.30          395.00      $118.50
                                    KEIP Motion


 11/22/2019   PJK      EB           Review motion to shorten re KEIP, emails with          0.30          695.00      $208.50
                                    James E. O'Neill re same

 11/22/2019    PJK     EB           Various emails from James E. O'Neill and               0.30          695.00      $208.50
                                    co-counsel re KEIP motion and motion to shorten

 11/22/2019    PEC     EB           Prepare instructions for filing KEIP Motion and        0.20          395.00       $79.00
                                    Motion to Shorten Time regarding same

 11/22/2019      JEO   EB           Review and finalize KEIP Motion for filing with        1.90          895.00     $1,700.50
                                    court


 11/22/2019      JEO   EB           Review and finalize Motion to shorten related to       0.60          895.00       $537.00
                                    KEIP Motion

 11/25/2019      PEC   EB           Revise and review Notice of KEIP Program               0.20          395.00        $79.00


 11/26/2019      PJK   EB           Emails from M Fagen and USX re KEIP comments           0.20          695.00       $139.00
                     Case 19-11626-LSS               Doc 1039-2       Filed 02/24/20        Page 17 of 29


Pachulski Slang Ziehl & Jones LLP                                                                     Page:      16

Philadelphia Energy Solutions                                                                         Invoice 124326

70753   -00001                                                                                         Febraaiy 18, 2020


                                                                                              Hours              Rate       Amount


 1 1/26/2019   PEC     EB       Revise and review Notice of Hearing on KEIP                     0.30          395.00        $118.50
                                Motion (.2); Prepare for filing and service (.1)

 11/26/2019    JEO     EB       Review entered order shortening time on KEIP                    0.20          895.00        $179.00
                                Motion

 11/27/2019    PJK     EB       Emails from James E. O'Neill and Omni re NOH on                 0.30          695.00        $208.50
                                KEIP motion, review same

                                                                                                8.60                       $6,572.00


  Executory Contracts [B185]
 11/01/2019    PEC     EC       Draft Certificate of No Objection Regarding Motion              0.40          395.00        $158.00
                                to Extend 365(d)(4) Deadline (.2); Prepare for filing
                                    and service (.2)

                                                                                                0.40                        $158.00


  Financial Filings [BllO]
 11/01/2019    PEC      FF          Draft Certificate of No Objection Regarding Motion          0.40          395.00        $158.00
                                    to File Schedules Under Seal (.2); Prepare for filing
                                    and service (.2)

 11/19/2019    PJK      FF          Call with A Papai re USX fees issue, review notices         0.30          695.00        $208.50
                                    re same, email from A Papai re same

 11/26/2019    PJK      FF          Emails with USX and A Papai re USX fees                     0.20          695.00        $139.00


 11/29/2019    LDJ      FF          Review October MOR                                          0.30       1245.00          $373.50


 11/29/2019    PJK      FF          Review Oct MOR,emails with Laura Davis Jones                0.30          695.00        $208.50
                                    and A&M re same

                                                                                                 1.50                      $1,087.50


  Financing [B230]
  11/05/2019     LDJ    FN          Correspondence with Peter Keane re: final DIP order         0.20       1245.00          $249.00


  11/05/2019     PJK    FN          Revise notice of DIP order, emails with P Venter re         0.40          695.00         $278.00
                                    same, attention to issues re same

                                                                                                0.20        1245.00          $249.00
  11/10/2019     LDJ    FN          Correspondence with Patrick Venter re: DIP reply

  11/10/2019     PJK    FN          Emails from LDJ and P Venter re DIP reply, review           0.20          695.00         $139.00
                                    critical dates

  11/11/2019     LDJ    FN          Review Committee reservation re: DIP                        0.20        1245.00          $249.00

  11/14/2019     PJK    FN          Coordinate filing of revised final DIP order.               2.50          695.00       $1,737.50
                  Case 19-11626-LSS               Doc 1039-2         Filed 02/24/20      Page 18 of 29


Pachulski Stang Ziehl & Jones LLP                                                                  Page:      17

Philadelphia Energy Solutions                                                                      Invoice 124326
70753   -00001                                                                                     Febmary 18, 2020


                                                                                           Hours             Rate      Amount

                                declaration, amended agenda and review documents
                                re same (1.0), revise amended agenda (.3), finalize
                                notice re final DIP order (.3), various emails with
                                co-counsel re same (.4), emails with D Potts re
                                filing/service of same (.3), emails with Omni re
                                same (.2)

                                                                                             3.70                     $2,901.50


  Meeting of Creditors [B150]
 11/01/2019    LDJ     MC       Correspondence with Peter Keane re: 341 meeting              0.10      1245.00         $124.50

 11/01/2019    PJK     MC       Emails with PSZ&J team re 341 meeting                        0.20       695.00         $139.00

 11/01/2019    PJK     MC       Prep for 341 meeting                                         0.60       695.00         $417.00

 11/01/2019    PJK     MC       Emails with co-counsel re 341 meeting docs                   0.30       695.00         $208.50

 11/01/2019    PJK     MC       Attend 341 meeting                                           0.30       695.00         $208.50

 11/22/2019    PJK     MC       Emails from James E. O'Neill and P Cuniff re 341             0.20       695.00         $139.00
                                transcript

                                                                                             1.70                     $1,236.50


  Plan & Disclosure Stmt.[B320]
 11/15/2019    PJK     PD       Calls with KG chambers re hearing dates, revise              0,90          695.00      $625.50
                                notice of rescheduled DS hearing, various emails
                                    with cocounsel re same and status of items for
                                    upcoming hearings

 11/15/2019    PEC     PD       Prepare Notice of Rescheduled Disclosure Statement           0.30          395.00      $118.50
                                for filing and service

 11/18/2019    LDJ     PD           Review exclusivity extension motion                      0.30      1245.00         $373.50

 11/18/2019    LDJ     PD           Review confirmation time line, pending issues            0.50      1245.00         $622.50

 11/18/2019    PJK     PD           Review exclusivity motion, draft notice re same,         0.70          695.00      $486.50
                                    emails with P Cuniff and cocounsel re same

 11/18/2019    PJK     PD           Research issues re revised confirmation timeline,        0.40          695.00      $278.00
                                    emails with JEO re same

 11/18/2019    PJK     PD           Review final version of exclusivity motion, emails       0,40          695.00      $278.00
                                    with cocounsel re same, emails with D Potts re
                                    filing/service of same

 11/20/2019    LDJ     PD           Review plan confirmation issues, strategy                2.20      1245.00        $2,739.00

 11/20/2019    PJK     PD           Emails with James E. O'Neill and co-counsel re           0,30          695.00      $208.50
                  Case 19-11626-LSS               Doc 1039-2         Filed 02/24/20     Page 19 of 29


Pachulski Stang Ziehl & Jones LLP                                                                 Page;      18

Philadelphia Energy Solutions                                                                     Invoice 124326
70753   -00001                                                                                     February 18, 2020


                                                                                          Hours             Rate        Amount

                                confirmation timeline, research re same

 11/21/2019   LDJ     PD        Review plan issues, scheduling, precedent                   2.00       1245.00         $2,490.00

 11/26/2019   PJK     PD        Review liquidation analysis, draft notice re same,          0.50        695.00          $347.50
                                emails with co-counsel re same

 11/26/2019   PJK     PD        Emails with P Cuniff re notice re liquidation               0.20        695.00          $139.00
                                analysis

 11/26/2019   LDJ     PD        Review liquidation analysis                                 0.30       1245.00          $373.50

 11/26/2019   LDJ     PD        Review plan issues                                          1.50       1245.00         $1,867.50

 11/26/2019   PEC     PD        Prepare Notice of Filing Exhibit C Liquidation              0.30        395.00          $118.50
                                Analysis for filing and service

 11/27/2019   LDJ     PD        Review USX objection to disclosure statement                0.20       1245.00          $249.00

                                                                                           11.00                   $11,315.00

  Ret. of Prof./Other

 11/06/2019   PEC      RPO      Prepare Second Supplemental Declaration in                  0.30          395.00        $118.50
                                Support of Kirkland & Ellis LLP's Retention
                                Application for filing and service
 11/27/2019   PEC      RPO      Prepare PJT Supplemental Declaration for filing and         0.20          395.00         $79.00
                                service

 11/27/2019   JEO      RPO      Review and finalize Supplemental Declaration of             0.40          895.00        $358.00
                                Tara Flanagan in Connection with the Employment
                                and Retention of PJT Partners LP as Investment
                                Banker for the Debtors

 11/27/2019   PJK      RPO          Emails from James E. O'Neill and P Cuniff re PJT        0.20          695.00        $139.00
                                supplemental dec, review same

                                                                                            1.10                         $694.50


  Stay Litigation [B140]
 11/05/2019   PJK      SL           Emails from James E. O'Neill and co-counsel re          0.20          695.00        $139.00
                                    Sunoco stay relief

 11/07/2019   PJK      SL           Call with cocounsel re Sunoco stay motion status,       0.20          695.00        $139.00
                                    email to JEO re same

 11/07/2019   PJK      SL           Emails with cocounsel re Sunoco stay relief             0.20          695.00        $139.00

 11/12/2019   PJK      SL           Review draft objection to Sunoco motion, emails         0.50          695.00        $347.50
                                from cocounsel and LDJ re same
                   Case 19-11626-LSS   Doc 1039-2   Filed 02/24/20   Page 20 of 29


Pachulski Stang Ziehl & Jones LLP                                           Page:    19

Philadelphia Energy Solutions                                               Invoice 124326

70753   -00001                                                              February 18, 2020


                                                                         1.10                    $764.50


  TOTAL SERVICES FOR THIS MATTER:                                                            $92,929.00
                   Case 19-11626-LSS          Doc 1039-2       Filed 02/24/20   Page 21 of 29


Pachulski Slang Ziehl & Jones LLP                                                      Page:      20

Philadelphia Energy Solutions                                                          Invoice 124326

70753   -00001                                                                         February 18, 2020



 Expenses
 01/30/2019   DC         70753.00001 Advita Charges for 01-30-19                            7.50

 01/31/2019   DC         70753,00001 Advita Charges for 01-31-19                            7.50

 11/01/2019   DC         70753.00001 Advita Charges for 11-01-19                           23.00

 11/01/2019   DC         70753.00001 Advita Charges for 11-01-19                           99.50

 11/01/2019   RE        ( 18 @0.10 PER PG)                                                     1,80

 11/01/2019   RE        (2@0.10PERPG)                                                       0.20

 11/01/2019   RE        (6 @0.10 PER PG)                                                    0.60

 11/01/2019   RE        (50 @0.10 PER PG)                                                   5.00

 11/01/2019   RE        ( 1 @0.10 PER PG)                                                   0.10

 11/01/2019   RE        ( 10 @0,10 PER PG)                                                     1.00

 11/01/2019   RE        ( 140 @0.10 PER PG)                                                14,00

 11/01/2019   RE        ( 18 @0,10 PER PG)                                                     1.80

 11/01/2019   RE        ( 15 @0.10 PER PG)                                                     1.50

 11/01/2019   RE2        SCAN/COPY(34 @0.10 PER PG)                                            3.40

 11/01/2019   RE2        SCAN/COPY(34 @0.10 PER PG)                                            3.40

 11/01/2019   RE2        SCAN/COPY(80 @0.10 PER PG)                                            8.00

 11/01/2019   RE2        SCAN/COPY(4 @0.10 PER PG)                                             0.40

 11/01/2019   RE2        SCAN/COPY(40 @0.10 PER PG)                                            4.00

 11/01/2019   RE2        SCAN/COPY(34 @0.10 PER PG)                                            3,40

 11/01/2019   RE2        SCAN/COPY(32 @0,10 PER PG)                                            3.20

 11/01/2019   RE2        SCAN/COPY( 14 @0.10 PERPG)                                            1.40

 11/01/2019   RE2        SCAN/COPY( 10 @0.10 PER PG)                                           1.00

 11/01/2019   RE2        SCAN/COPY(47 @0.10 PER PG)                                            4.70

 11/01/2019   RE2        SCAN/COPY(40 @0.10 PER PG)                                            4.00

 11/01/2019   RE2        SCAN/COPY(22 @0.10 PER PG)                                            2.20

 11/01/2019   RE2        SCAN/COPY( 34 @0,10 PER PG)                                           3.40

 11/01/2019   RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/01/2019   RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/01/2019    RE2       SCAN/COPY( 12 @0.10 PERPG)                                            1.20

 11/01/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/01/2019    RE2       SCAN/COPY(32 @0.10 PER PG)                                            3.20

 11/01/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                            0.10
                    Case 19-11626-LSS         Doc 1039-2        Filed 02/24/20   Page 22 of 29


Pachulski Stang Ziehl & Jones LLP                                                       Page:      21

Philadelphia Energy Solutions                                                           Invoice 124326

70753   -00001                                                                          February 18, 2020


 11/01/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/01/2019    RE2       SGAN/COPY(9 @0.10 PER PG)                                           0.90

 11/01/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/01/2019    RE2       SCAN/COPY(22 @0.10 PER PG)                                          2.20

 11/01/2019    RE2       SCAN/COPY(8 @0.10 PER PG)                                           0.80

 11/01/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/01/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/01/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/01/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/01/2019    RE2       SCAN/COPY(4 @0.10 PER PG)                                           0.40

 11/01/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/01/2019    RE2       SCAN/COPY(8 @0.10 PER PG)                                           0.80

 11/01/2019    RE2       SCAN/COPY(60 @0.10 PER PG)                                             6.00

 11/01/2019    RE2       SCAN/COPY(24 @0.10 PER PG)                                          2.40

 11/01/2019    RE2       SCAN/COPY(20 @0.10 PER PG)                                             2.00

 11/01/2019    RE2       SCAN/COPY(36 @0.10 PER PG)                                             3.60

 11/01/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                             0.10

 11/01/2019    RE2       SCAN/COPY(3 @0.10 PER PG)                                              0.30

 11/01/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                             0.10

 11/01/2019    RE2        SCAN/COPY(9 @0.10 PER PG)                                             0.90

 1 1/01/2019   RE2        SCAN/COPY(6 @0.10 PER PG)                                             0.60

 11/01/2019    RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/04/2019    DC         70753.00001 Advita Charges for 11-04-19                           15.00

 1 1/04/2019   RE        ( 121 @0.10 PER PG)                                                12.10

 11/04/2019    RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/04/2019    RE2        SCAN/COPY(4 @0.10 PER PG)                                             0.40

 11/05/2019    RE        (960 @0.10 PER PG)                                                 96.00

 11/06/2019    RE2        SCAN/COPY(22 @0.10 PER PG)                                            2.20

 11/07/2019    DC         70753.00001 Advita Charges for 11-07-19                               7.50

 11/07/2019    DC         70753.00001 Advita Charges for 11-07-19                           29.00

 11/07/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/08/2019    RE        (627 @0.10 PER PG)                                                 62.70

 11/08/2019    RE        ( 102 @0.10 PERPG)                                                 10.20

 11/08/2019    RE        (54 @0.10 PER PG)                                                      5.40
                    Case 19-11626-LSS          Doc 1039-2       Filed 02/24/20   Page 23 of 29


Pachulski Stang Ziehl & Jones LLP                                                       Page:      22

Philadelphia Energy Solutions                                                           Invoice 124326
70753   -00001                                                                          February 18, 2020


 11/08/2019    RE2       SCAN/COPY(84 @0.10 PER PG)                                          8.40

 11/08/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/08/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/08/2019    RE2       SCAN/COPY( 15 @0.10 PER PG)                                            1.50

 11/08/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/08/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60


 11/08/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/08/2019    RE2       SCAN/COPY(27 @0.10 PER PG)                                          2.70

 11/08/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/08/2019    RE2       SCAN/COPY( 18 @0.10 PER PG)                                            1.80

 11/08/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                            1.20

 11/08/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                           0.60

 11/08/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                              0.60

 11/08/2019    RE2       SCAN/COPY(90 @0.10 PER PG)                                             9.00

 11/08/2019    RE2        SCAN/COPY(9 @0.10 PER PG)                                             0.90

 11/08/2019    RE2        SCAN/COPY(285 @0.10 PER PG)                                       28.50

 11/08/2019    RE2        SCAN/COPY( 75 @0.10 PER PG)                                           7.50

 11/08/2019    RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/12/2019    DC         70753.00001 Advita Charges for 11-12-19                               7.50

 11/12/2019    DC         70753.00001 Advita Charges for 11-12-19                           23.00

 11/12/2019    RE        (72 @0.10 PER PG)                                                      7.20

 11/12/2019    RE        (57 @0.10 PER PG)                                                      5.70

 11/12/2019    RE        (9 @0.10 PER PG)                                                       0.90

 11/12/2019    RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/12/2019    RE2        SCAN/COPY(6 @0.10 PER PG)                                             0.60

 11/12/2019    RE2        SCAN/COPY(9 @0.10 PER PG)                                             0.90

 11/12/2019    RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/12/2019    RE2        SCAN/COPY( 12 @0.10 PER PG)                                           1.20

 11/12/2019    RE2        SCAN/COPY( 21 @0.10 PER PG)                                           2.10

 11/12/2019    RE2        SCAN/COPY(9 @0.10 PER PG)                                             0.90

 11/12/2019    RE2        SCAN/COPY(9 @0.10 PER PG)                                             0.90

 11/13/2019    RE2        SCAN/COPY(25 @0.10 PER PG)                                            2.50

 11/13/2019    RE2        SCAN/COPY( 19 @0.10 PER PG)                                           1.90
                    Case 19-11626-LSS          Doc 1039-2       Filed 02/24/20   Page 24 of 29


Pachulski Stang Ziehl & Jones LLP                                                       Page:      23

Philadelphia Energy Solutions                                                           Invoice 124326
70753   -00001                                                                          Februaiy 18, 2020


 11/13/2019    RE2       SCAN/COPY(36 @0,10 PER PG)                                          3.60

 11/13/2019    RE2       SCAN/COPY(8 @0.10 PER PG)                                           0.80

 11/13/2019    RE2       SCAN/COPY( 15 @0.10 PER PG)                                            1.50

 11/13/2019    RE2       SCAN/COPY( 17 @0.10 PER PG)                                            1.70

 11/13/2019    RE2       SCAN/COPY(640 @0.10 PER PG)                                        64.00

 11/13/2019    RE2       SCAN/COPY( 15 @0.10 PER PG)                                            1,50

 11/13/2019    RE2       SCAN/COPY( 30 @0.10 PER PG)                                         3.00

 11/13/2019    RE2       SCAN/COPY( 10 @0.10 PER PG)                                            1.00

 11/13/2019    RE2       SCAN/COPY(30 @0.10 PER PG)                                             3.00

 11/13/2019    RE2       SCAN/COPY( 15 @0.10 PER PG)                                            1.50

 11/13/2019    RE2       SCAN/COPY( 372 @0.10 PER PG)                                       37,20

 11/14/2019    DC        70753.00001 Advita Charges for 11-14-19                            22.50

 11/14/2019    DC        70753.00001 Advita Charges for 11-14-19                            60.00

 11/14/2019    DC         70753.00001 Advita Charges for 11-14-19                           23.00

 11/14/2019    RE        (5 @0.10 PER PG)                                                       0.50

 11/14/2019    RE        (4 @0.10 PER PG)                                                       0.40

 11/14/2019    RE        ( 123 @0.10 PER PG)                                                12.30

 11/14/2019    RE        (56 @0.10 PER PG)                                                      5.60

 11/14/2019    RE        (28 @0.10 PER PG)                                                      2.80

 11/14/2019    RE2        SCAN/COPY( 11 @0.10 PER PG)                                           1.10

 11/14/2019    RE2        SCAN/COPY(5 @0.10 PER PG)                                             0.50

 11/14/2019    RE2        SCAN/COPY( 150 @0.10 PER PG)                                      15.00

 11/14/2019    RE2        SCAN/COPY( 180 @0.10 PERPG)                                       18.00

 11/14/2019    RE2        SCAN/COPY(30 @0.10 PER PG)                                            3.00

 11/14/2019    RE2        SCAN/COPY(9 @0.10 PERPG)                                              0.90

 11/14/2019    RE2        SCAN/COPY(90 @0.10 PER PG)                                            9.00

 11/14/2019    RE2        SCAN/COPY(884 @0.10 PER PG)                                       88.40

 11/14/2019    RE2        SCAN/COPY(96 @0.10 PER PG)                                            9.60

 11/14/2019    RE2        SCAN/COPY(67 @0,10 PER PG)                                            6.70

 11/14/2019    RE2        SCAN/COPY(32 @0.10 PER PG)                                            3.20

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/14/2019    RE2        SCAN/COPY(405 @0.10 PER PG)                                       40,50

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/14/2019    RE2        SCAN/COPY(84 @0.10 PER PG)                                            8.40
                   Case 19-11626-LSS       Doc 1039-2    Filed 02/24/20   Page 25 of 29


Pachulski Stang Ziehl & Jones LLP                                                Page:      24

Philadelphia Energy Solutions                                                    Invoice 124326
70753   -00001                                                                   Febmary 18, 2020


 11/14/2019   RE2        SCAN/COPY( 70 @0.10 PER PG)                                  7,00

 11/14/2019    RE2       SCAN/COPY(7 @0.10 PER PG)                                    0.70

 11/14/2019    RE2       SCAN/COPY(85 @0.10 PER PG)                                   8.50

 11/14/2019    RE2       SCAN/COPY( 12 @0.10 PER PG)                                     1.20

 11/14/2019    RE2       SCAN/COPY(67 @0.10 PER PG)                                   6.70

 11/14/2019    RE2       SCAN/COPY(67 @0.10 PER PG)                                   6.70

 11/14/2019    RE2       SCAN/COPY(83 @0.10 PER PG)                                   8.30

 11/14/2019    RE2       SCAN/COPY(27 @0.10 PER PG)                                   2.70

 11/14/2019    RE2       SCAN/COPY(8 @0.10 PER PG)                                    0.80

 11/14/2019    RE2       SCAN/COPY(35 @0.10 PER PG)                                      3.50

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                   0.10

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                   0.10

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                   0.10

 11/14/2019    RE2       SCAN/COPY(2 @0.10 PER PG)                                    0.20

 11/14/2019    RE2       SCAN/COPY( 11 @0.10 PER PG)                                     1,10

 11/14/2019    RE2       SCAN/COPY( 11 @0.10 PER PG)                                     1.10

 11/14/2019    RE2       SCAN/COPY(2 @0.10 PER PG)                                       0.20

 11/14/2019    RE2        SCAN/COPY(882 @0.10 PER PG)                                88.20

 11/14/2019    RE2        SCAN/COPY(2075 @0.10 PER PG)                              207.50

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PERPG)                                      0.10

 11/14/2019    RE2        SCAN/COPY(20 @0.10 PER PG)                                     2.00

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                     0.10

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                     0.10

 11/14/2019    RE2        SCAN/COPY(252 @0.10 PER PG)                                25.20

 11/14/2019    RE2        SCAN/COPY(30 @0.10 PER PG)                                     3.00

 11/14/2019    RE2        SCAN/COPY(6 @0.10 PER PG)                                      0.60

 11/14/2019    RE2        SCAN/COPY(67 @0.10 PER PG)                                     6.70

 11/14/2019    RE2        SCAN/COPY(67 @0.10 PER PG)                                     6.70

 11/14/2019    RE2        SCAN/COPY(31 @0.10 PER PG)                                     3.10

 11/14/2019    RE2        SCAN/COPY (441 @0.10 PERPG)                                44.10

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                     0.10

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                     0.10

 11/14/2019    RE2        SCAN/COPY(7 @0.10 PER PG)                                      0.70
                   Case 19-11626-LSS       Doc 1039-2     Filed 02/24/20   Page 26 of 29


Pachulski Stang Ziehl & Jones LLP                                                 Page:      25

Philadelphia Energy Solutions                                                     Invoice 124326

70753   -00001                                                                    February 18, 2020


 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                    0.10

 11/14/2019    RE2       SCAN/COPY( 10 @0.10 PER PG)                                      1.00

 11/14/2019    RE2       SCAN/COPY( 11 @0.10 PER PG)                                      1.10

 11/14/2019    RE2       SCAN/COPY( 14 @0.10 PER PG)                                      1.40

 11/14/2019    RE2       SCAN/COPY( 10 @0.10 PER PG)                                      1.00

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                    0.10

 11/14/2019    RE2       SCAN/COPY( 13 @0.10 PER PG)                                      1.30

 11/14/2019    RE2       SCAN/COPY( 1323 @0.10 PER PG)                               132.30

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                    0.10

 1 1/14/2019   RE2       SCAN/COPY(249 @0.10 PER PG)                                  24.90

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PERPG)                                     0.10

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                    0.10

 11/14/2019    RE2       SCAN/COPY(2 @0.10 PER PG)                                     0.20

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                       0.10

 11/14/2019    RE2        SCAN/COPY(27 @0.10 PER PG)                                      2.70

 11/14/2019    RE2        SCAN/COPY( 1326 @0.10 PER PG)                              132.60

 11/14/2019    RE2        SCAN/COPY( 15 @0.10 PER PG)                                     1.50

 11/14/2019    RE2        SCAN/COPY( 12 @0.10 PERPG)                                      1.20

 11/14/2019    RE2        SCAN/COPY(6 @0.10 PER PG)                                       0.60

 11/14/2019    RE2        SCAN/COPY(99 @0.10 PER PG)                                      9.90

 11/14/2019    RE2        SCAN/COPY( 2 @0.10 PER PG)                                      0.20

 11/14/2019    RE2        SCAN/COPY(67 @0.10 PER PG)                                      6.70

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                      0.10

 11/14/2019    RE2        SCAN/COPY(2 @0.10 PER PG)                                       0.20

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                      0.10

 11/14/2019    RE2        SCAN/COPY(35 @0.10 PER PG)                                      3.50

 11/14/2019    RE2        SCAN/COPY(35 @0.10 PER PG)                                      3.50

 11/14/2019    RE2        SCAN/COPY(35 @0.10 PER PG)                                      3.50

 11/14/2019    RE2        SCAN/COPY(84 @0.10 PER PG)                                      8.40

 11/14/2019    RE2        SCAN/COPY(70 @0.10 PER PG)                                      7.00

 11/14/2019    RE2        SCAN/COPY(55 @0.10 PER PG)                                      5.50

 11/14/2019    RE2        SCAN/COPY(8 @0.10 PER PG)                                       0.80

 11/14/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                      0.10

 11/14/2019    RE2        SCAN/COPY(21 @0.10 PER PG)                                      2.10
                    Case 19-11626-LSS          Doc 1039-2         Filed 02/24/20   Page 27 of 29


Pachulski Stang Ziehl & Jones LLP                                                         Page:      26

Philadelphia Energy Solutions                                                             Invoice 124326

70753   -00001                                                                            February 18, 2020


 11/14/2019    RE2       SCAN/COPY { 11 @0.10 PER PG)                                             1.10

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/14/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/14/2019    RE2       SCAN/COPY( 11 @0.10 PER PG)                                              1.10

 11/15/2019    RE2       SCAN/COPY(89 @0.10 PER PG)                                            8.90

 11/15/2019    TR        Transcript [El 16] eScribers, Inv. 288336, PEC                      104.40

 11/18/2019    RE2       SCAN/COPY(34 @0.10 PER PG)                                            3.40

 11/19/2019    DC        70753.00001 Advita Charges for 11-19-19                             203.00

 11/19/2019    RE        (33 @0.10 PER PG)                                                     3.30

 11/19/2019    RE        ( 1 @0.10 PER PG)                                                     0.10

 11/19/2019    RE2       SCAN/COPY (418 @0.10 PER PG)                                         41.80

 11/20/2019    RE        (218 @0.10 PER PG)                                                   21.80

 11/20/2019    RE        (5 @0.10 PER PG)                                                      0.50

 11/21/2019    RE        (7 @0.10 PER PG)                                                      0.70

 11/22/2019    DC        70753.00001 Advita Charges for 11-22-19                               7.50

 11/22/2019    RE2       SCAN/COPY(21 @0.10 PER PG)                                            2.10

 11/22/2019    RE2       SCAN/COPY(23 @0.10 PER PG)                                            2.30

 11/23/2019    RE2       SCAN/COPY( 19 @0.10 PER PG)                                              1.90

 11/25/2019    DC         70753.00001 Advita Charges for 11-25-19                              7.50

 1 1/25/2019   RE        ( 1 @0.10 PER PG)                                                     0.10

 11/25/2019    RE        (434 @0.10 PER PG)                                                   43.40

 11/25/2019    RE        (76 @0.10 PER PG)                                                        7.60

 11/25/2019    RE2       SCAN/COPY(32 @0.10 PER PG)                                            3.20

 11/25/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 1 1/25/2019   RE2       SCAN/COPY(2 @0.10 PER PG)                                             0.20

 11/25/2019    RE2       SCAN/COPY( 31 @0.10 PER PG)                                           3.10

 11/25/2019    RE2       SCAN/COPY( 31 @0.10 PER PG)                                              3.10

 11/25/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/25/2019    RE2       SCAN/COPY( 1 @0.10 PER PG)                                            0.10

 11/25/2019    RE2        SCAN/COPY( 1 @0.10 PER PG)                                           0.10

 11/26/2019    RE        (37 @0.10 PER PG)                                                        3.70

 11/26/2019    RE2        SCAN/COPY( 16 @0.10 PER PG)                                             1.60

 11/27/2019    DC         70753.00001 Advita Charges for 11-27-19                                 7.50
                    Case 19-11626-LSS             Doc 1039-2   Filed 02/24/20   Page 28 of 29


Pachulski Slang Ziehl & Jones LLP                                                      Page:      27

Philadelphia Energy Solutions                                                          Invoice 124326
70753   -00001                                                                         February 18, 2020


 11/27/2019    RE       ( 144 @0.10 PER PG)                                                14.40

 11/27/2019    RE2       SCAN/COPY( 16 @0.10 PER PG)                                           1.60

 11/27/2019    RE2       SCAN/COPY(3 @0.10 PER PG)                                          0.30

 11/27/2019    RE2       SCAN/COPY( 19 @0.10 PER PG)                                           1.90

 11/30/2019   PAC        Pacer - Court Research                                           490.00

                                                                                     $2,846.60
   Total Expenses for this Matter
                  Case 19-11626-LSS            Doc 1039-2      Filed 02/24/20   Page 29 of 29


Pachulski Slang Ziehl & Jones LLP                                                         Page:   28

Philadelphia Energy Solutions                                                             Invoice 124326

70753   -00001                                                                            February 18, 2020


                                                REMITTANCE ADVICE


                                    Please include this Remittance with your payment


For current services rendered through:        11/30/2019


Total Fees                                                                                              $92,929.00

Total Expenses                                                                                             2,846.60

Total Due on Current Invoice                                                                            $95,775.60

  Outstanding Balance from prior invoices as of        02/18/2020         (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed                Balance Due

 123781                    12/31/2019               $94,666.50             $320.04                      $94,986.54

 124148                    10/31/2019               $99,114.50           $2,864.24                     $101,978.74


              Total Amount Due on Current and Prior Invoices:                                          $292,740.88
